DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The references listed on the information disclosure statement filed on 6/30/2021 and 9/3/2021 have been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “172” in Fig. 4; “214” in Fig. 6; “272”, “110C”, “110A”, “110D” in Fig. 7A; “312”, “314” in Fig. 10C; and “194”, “196”, “198”, “214” in Fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate both “cloud network” in Fig. 6 and “AG data module” in Fig. 11, “204” has been used to designate both “mobile device” in Fig. 6 and “analytics module” in Fig. 11, “206” has been used to designate both “memory” in Fig. 6 and “AG task module” in Fig. 11, “192” has been used to designate both “planted information” in Fig. 5 and “CPU” in Fig. 11, “212” has been used to designate both “mobile machine 1” in Fig. 6 and “input” in Fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 14 is/are objected to because of the following informalities:
Claim 14, line 3, recites “acquiring location information with GPS” but should recite -- acquiring location information with a GPS -- 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7, 12-13, and 14-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 1-2, recites the limitation “wherein the UV comprises an unmanned aerial vehicle (UAV)”. It is unclear to the Examiner whether the Applicant means that the UV is an unmanned aerial vehicle or that the UV itself comprises (i.e. has) an unmanned aerial vehicle that is also used to assist the agricultural implement. For purposes of examination, the Examiner interprets this to mean that the UV is an unmanned aerial vehicle.
Claim 12, line 7, recites the limitation “utilize information from the GPS augmentation system when the GPS is not available to continue providing location information”. Claim 1, lines 4-5, recites “a global positioning system (GPS) associated with the agricultural implement to provide location information”. It is unclear to the Examiner if this is the same location information as recites in claim 1, or if this is new or different location information being introduced. For purposes of examination, the Examiner interprets this to be the same location information. Additionally, claim 13 is rejected due to being dependent upon a rejected claim.
Claim 14 recites the limitation "the location" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner interprets this to be a location. Additionally, claims 15-19 are rejected due to being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that the claims are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 12-13 are directed towards an agricultural implement, i.e. machine. Claims 14-19 are directed towards a method, i.e. process.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The limitations of claim 12 (also, the method in claims 14-19, respectively) comprises a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. With regard to dependent claim 12 and independent claim 14, the method/system (or computer implemented functionality) recites the steps of: (a) utilizing the location information from both the GPS and the GPS augmentation system to provide the location of the event; or (b) utilizing the location information from the GPS augmentation system when the GPS is not available to provide the location of the event.  These limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  For example, a person viewing data from a GPS or GPS augmentation system can mentally analyze, e.g. determine, the augmented location or location to provide/give the location, either mentally or using a pen and paper.  The mere nominal recitation that the processing a planned trajectory of the vehicle is being performed by a computer (i.e. processor) does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
With regard to dependent claim 12, independent claim 1 and claim 12 recites the additional elements of a “processor”, “GPS”, “GPS augmentation system”, and “agricultural implement”. The agricultural implement, GPS, and GPS augmentation system does no more than generally link the use of a judicial exception to a particular technological environment. The processor, under the broadest reasonable interpretation, can be interpreted as computers, computer components, or tools to perform the abstract ideas and are recited at a high level of generality. Data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). A GPS to provide location information and/or a GPS augmentation system replacing the GPS during an outage to provide location information, is mere data gathering. Therefore, both a GPS to provide location information and/or a GPS augmentation system replacing the GPS during an outage to provide location information is insignificant extra-solution activity. The recitation “an agricultural implement configured to perform” is an intended use, not an actual control of the implement. As an intended use of the implement, the claim does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, claim 12 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 14 recites the additional elements of a “GPS”, “GPS augmentation system”, and “agricultural machine”. The agricultural machine, GPS, and GPS augmentation system does no more than generally link the use of a judicial exception to a particular technological environment and are recited at a high level of generality. Data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Acquiring location information with a GPS and/or acquiring location information with a GPS augmentation system, is mere data gathering. Therefore, both acquiring location information with a GPS and/or acquiring location information with a GPS augmentation system is insignificant extra-solution activity. Therefore, claim 14 does not recite additional elements that integrate the judicial exception into a practical application.

STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The following computer functions have been recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality): receiving or transmitting data over a network. See MPEP 2106.05(d)(II). Acquiring location information, is receiving data over a network (i.e., from device networked to another device). Therefore, the limitation “acquiring location information” is well-understood, routine, conventional activity in the field and does not recite additional elements that amount to significantly more than the judicial exception. 

CONCLUSION
Thus, since dependent claim 12 and independent claim 14 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that dependent claim 12 and independent claim 14 are directed towards non-statutory subject matter.
Further, dependent claims 13 and 15-19 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.  As such, claims 13 and 15-19 are similarly rejected as being directed towards non-statutory subject matter.  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1, 4, 8-9, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guyette et al. (US 20160366815 A1).
	Regarding claim 1, Guyette teaches an agricultural system, comprising: an agricultural implement configured to perform at least one agricultural operation in an area (see at least ¶[0001] and [0011] regarding agricultural equipment or vehicle for various operations); a global positioning system (GPS) associated with the agricultural implement to provide location information for the at least one agricultural operation in the area (see abstract and at least ¶[0002]-[0009] and [0012]-[0021] regarding a GNSS), wherein the location information relates to an event of the at least one agricultural operation (see at least ¶[0006]-[0008], [0011]-[0012], [0016]-[0017], [0019], and [0020]-[0021] regarding a GNSS for establishing heading and positioning for a sprayer); and a GPS augmentation system associated with the agricultural implement (see at least ¶[0007], [0015], [0017], [0020], [0023], and [0029] regarding GNSS positioning data which is unavailable or fails to meet accuracy requirements and an IMU for calculating vehicle path data), wherein the GPS augmentation system supplements the GPS or replaces the GPS during an outage of the GPS (see at least ¶[0007], [0015], [0017], [0020], [0023], and [0029] regarding GNSS positioning data which is unavailable (i.e. outage) or fails to meet accuracy requirements and an IMU for calculating vehicle path data).

Regarding claim 4, Guyette teaches wherein the GPS augmentation system comprises an inertial measurement unit (see at least ¶[0003]-[0007], [0015], [0017], [0020], and [0029] regarding an inertial measurement unit (IMU)).

Regarding claim 8, Guyette teaches wherein the at least one agricultural operation comprises one or more of: a. planting; b. tilling; c. baling; d. harvesting; e. spraying; f. transporting; and g. cultivating (see at least ¶[0010]-[0011] regarding an orchard spraying operation and/or treating fields, orchards, vineyards, or other worksites).

Regarding claim 9, Guyette teaches wherein the event of the at least one agricultural operation comprises one or more of: a. planting a seed; b. spraying a location; c. harvesting a crop; d. driving at a location; and e. placement of a bale (see at least ¶[0010]-[0011] regarding an orchard spraying (i.e. spraying a location) operation and/or treating fields, orchards, vineyards, or other worksites).

Regarding claim 12, Guyette teaches further comprising a processor in communication with the GPS and the GPS augmentation system, wherein the processor can: utilize information from both the GPS and the GPS augmentation system to provide augmented location; OR utilize information from the GPS augmentation system when the GPS is not available to continue providing location information (see at least ¶[0012]-[0017] and [0020] regarding a controller and computer processor which obtains GNSS signals and generates heading based on IMU data).

Regarding claim 13, Guyette teaches further comprising a display showing at least one of GPS location information, combined GPS and GPS augmentation system location information, and GPS augmentation system location information (see abstract and at least ¶[0002], [0014], and [0016] regarding a heads-up display or video display terminal for guidance information or data).

Regarding claim 14, Guyette teaches a method of acquiring the location of an event of an agricultural operation performed by an agricultural machine, the method comprising: acquiring location information with GPS (see abstract and at least ¶[0002]-[0009] and [0012]-[0021] regarding a GNSS); acquiring location information with a GPS augmentation system (see at least ¶[0007], [0015], [0017], [0020], [0023], and [0029] regarding an IMU for calculating vehicle path data); and using the location informations by: utilizing the location information from both the GPS and the GPS augmentation system to provide the location of the event (see at least ¶[0007], [0015], [0017], [0020], [0023], and [0029] regarding GNSS positioning data and using an IMU for calculating vehicle path data when the GNSS fails to meet accuracy requirements); OR utilizing the location information from the GPS augmentation system when the GPS is not available to provide the location of the event (see at least ¶[0007], [0015], [0017], [0020], [0023], and [0029] regarding GNSS positioning data which is unavailable (i.e. outage) or fails to meet accuracy requirements and an IMU for calculating vehicle path data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyette et al. (US 20160366815 A1) in view of Peake et al. (US 20130191017 A1).	
Regarding claim 2, Guyette fails to teach wherein the GPS augmentation system comprises a plurality of GPS augmenting devices. However, Peake discloses a method and system for augmenting a guidance system and teaches wherein the GPS augmentation system comprises a plurality of GPS augmenting devices (see at least ¶[0016]-[0017], [0021], [0033], and [0035] regarding an inertial measurement unit (IMU), see at least ¶[0008], [0016], and ¶[0020] regarding a DGPS, see at least ¶[0015]-[0022] regarding path sensors, and see at least [0016] and [0019] regarding a satellite based augmentation system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for positioning and heading of an agricultural vehicle of Guyette to provide wherein the GPS augmentation system comprises a plurality of GPS augmenting devices, as taught by Peake, to improve satellite-based measurements and provide the vehicle more accurate guidance capabilities. (Peake at ¶[0033])

Regarding claim 3, Guyette fails to teach wherein the plurality of GPS augmenting devices comprise: a. one or more sensors, b. LIDAR, c. speedometers, d. direction devices, e. inertial measurement units, f. cameras, g. accelerometers, h. gyroscopes, and/or i. magnetometers. However, Peake discloses a method and system for augmenting a guidance system and teaches wherein the plurality of GPS augmenting devices comprise: a. one or more sensors, b. LIDAR, c. speedometers, d. direction devices, e. inertial measurement units, f. cameras, g. accelerometers, h. gyroscopes, and/or i. magnetometers (see at least ¶[0016]-[0017], [0021], [0033], and [0035] regarding an inertial measurement unit (IMU)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for positioning and heading of an agricultural vehicle of Guyette to provide wherein the plurality of GPS augmenting devices comprise: a. one or more sensors, b. LIDAR, c. speedometers, d. direction devices, e. inertial measurement units, f. cameras, g. accelerometers, h. gyroscopes, and/or i. magnetometers, as taught by Peake, to improve satellite-based measurements and provide the vehicle more accurate guidance capabilities. (Peake at ¶[0033])

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyette et al. (US 20160366815 A1) in view of Hale et al. (US 5878371 A).	
Regarding claim 10, Guyette fails to teach further comprising a communication system for communicating information with another agricultural implement. However, Hale discloses a method and apparatus for site-specific farming and teaches further comprising a communication system for communicating information with another agricultural implement (see at least Col. 4, lines 28-40, and Col 7, lines 56-65, regarding communicating or providing functions for different agricultural vehicles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for positioning and heading of an agricultural vehicle of Guyette to provide a communication system for communicating information with another agricultural implement, as taught by Hale, to facilitate the transfer of data between the vehicle and implement/vehicle system. (Hale at Col 7, lines 56-65)

Regarding claim 11, Guyette teaches further comprising a processor associated with the agricultural implement (see at least ¶[0003], [0012], [0014], and [0021]-[0022] regarding a processor), wherein the processor instructs an operation or non-operation of the at least one agricultural operation (see at least ¶[0003], [0012], [0014], and [0021]-[0022] regarding a processor operating on a program and executing control operations).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyette et al. (US 20160366815 A1) in view of Sladen (US 20200103910 A1).	
Regarding claim 15, Guyette fails to teach displaying the location of the event on a user display. However, Sladen discloses a position determination method and teaches further comprising displaying the location of the event on a user display (see at least ¶[0016]-[0017] regarding displaying position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for positioning and heading of an agricultural vehicle of Guyette to provide displaying the location of the event on a user display, as taught by Sladen, to track the distance and direction from a starting location. (Sladen at ¶[0019])

Regarding claim 16, Guyette fails to teach wherein when the GPS is not available, displaying the location of the event based upon the GPS augmentation system differently than the displayed location utilizing both the GPS and the GPS augmentation system. However, Sladen discloses a position determination method and teaches wherein when the GPS is not available, displaying the location of the event based upon the GPS augmentation system differently than the displayed location utilizing both the GPS and the GPS augmentation system (see at least ¶[0016]-[0018] regarding displaying position when no GPS signal is present).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for positioning and heading of an agricultural vehicle of Guyette to provide wherein when the GPS is not available, displaying the location of the event based upon the GPS augmentation system differently than the displayed location utilizing both the GPS and the GPS augmentation system, as taught by Sladen, to track the distance and direction from a starting location even in the case of no GPS signal available. (Sladen at ¶[0019])

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyette et al. (US 20160366815 A1) in view of Sladen (US 20200103910 A1), as applied to claim 15 above, and in further view of Plattner (US 20210144911 A1).	
Regarding claim 17, the combination of Guyette and Sladen fails to teach storing the location of the event in a memory with a date and time. However, Plattner discloses a method of generating field regions for agricultural data analysis and teaches further comprising storing the location of the event in a memory with a date and time (see at least ¶[0117]-[0118] regarding a field operation and automatically collecting data, time, and geo-location data from a GPS by a computer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for positioning and heading of an agricultural vehicle of Guyette as modified by Sladen to provide storing the location of the event in a memory with a date and time, as taught by Plattner, to save date, time, and location data for viewing later or later reporting. (Plattner at ¶[0119])

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyette et al. (US 20160366815 A1) in view of Sauder et al. (US 20200103910 A1).	
Regarding claim 19, Guyette fails to teach further comprising sharing the location of the event with a second agricultural machine, wherein a controller of the second agricultural machine uses the location of the event to control an operation of the second agricultural machine. However, Sauder discloses methods and systems for generating shared collaborative maps and teaches further comprising sharing the location of the event with a second agricultural machine (see abstract and at least ¶[0013]-[0015], [0040], [0043], and [0047] regarding a shared collaborative map for planting and harvesting operations to avoid replanting by machines), wherein a controller of the second agricultural machine uses the location of the event to control an operation of the second agricultural machine (see abstract and at least ¶[0013]-[0015], [0040], [0043], and [0047] regarding a shared collaborative map for planting and harvesting operations to avoid replanting by machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for positioning and heading of an agricultural vehicle of Guyette to provide sharing the location of the event with a second agricultural machine, wherein a controller of the second agricultural machine uses the location of the event to control an operation of the second agricultural machine, as taught by Sauder, to avoid replanting for saving operator time and reduces equipment operation costs. (Sauder at ¶[0014])

Claim(s) 5-7, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guyette et al. (US 20160366815 A1) in view of Wang et al. (US 20170146990 A1).
Regarding claim 5, Guyette fails to teach further comprising an unmanned vehicle (UV) associated with the agricultural implement. However, Wang discloses a system for augmented communication and positioning using an unmanned aerial vehicle and teaches further comprising an unmanned vehicle (UV) associated with the agricultural implement (see at least ¶[0007]-[0008], [0018], [0021], [0024], [0027], and [0030] regarding an UAV to receive information on current machine position to ensure continuous, reliable connectivity for one or more machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for positioning and heading of an agricultural vehicle of Guyette to provide an unmanned vehicle (UV) associated with the agricultural implement, as taught by Wang, to provide an UAV for augmenting wireless communication signal and GPS satellite signal connectivity to meet the machine wireless communication and satellite positioning requirements. (Wang at ¶[0008]).

Regarding claim 6, Guyette fails to teach wherein the UV is part of the GPS augmentation system. However, Wang discloses a system for augmented communication and positioning using an unmanned aerial vehicle and teaches wherein the UV is part of the GPS augmentation system (see at least ¶[0007]-[0008], [0018], [0021], [0024], [0027], and [0030] regarding an UAV to receive information on current machine position to ensure continuous, reliable connectivity for one or more machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for positioning and heading of an agricultural vehicle of Guyette to provide wherein the UV is part of the GPS augmentation system, as taught by Wang, to provide an UAV for augmenting wireless communication signal and GPS satellite signal connectivity to meet the machine wireless communication and satellite positioning requirements. (Wang at ¶[0008]).

Regarding claim 7, Guyette fails to teach wherein the UV comprises an unmanned aerial vehicle (UAV). However, Wang discloses a system for augmented communication and positioning using an unmanned aerial vehicle and teaches wherein the UV comprises an unmanned aerial vehicle (UAV) (see at least ¶[0007]-[0008], [0018], [0021], [0024], [0027], and [0030] regarding an UAV to receive information on current machine position to ensure continuous, reliable connectivity for one or more machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for positioning and heading of an agricultural vehicle of Guyette to provide wherein the UV comprises an unmanned aerial vehicle (UAV), as taught by Wang, to provide an UAV for augmenting wireless communication signal and GPS satellite signal connectivity to meet the machine wireless communication and satellite positioning requirements. (Wang at ¶[0008]).

Regarding claim 18, Guyette fails to teach further comprising connecting an unmanned aerial vehicle to the agricultural machine to aid in acquiring the location of the event. However, Wang discloses a system for augmented communication and positioning using an unmanned aerial vehicle and teaches further comprising connecting an unmanned aerial vehicle to the agricultural machine to aid in acquiring the location of the event (see at least ¶[0007]-[0008], [0018], [0021], [0024], [0027], and [0030] regarding an UAV to receive information on current machine position to ensure continuous, reliable connectivity for one or more machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for positioning and heading of an agricultural vehicle of Guyette to provide connecting an unmanned aerial vehicle to the agricultural machine to aid in acquiring the location of the event, as taught by Wang, to provide an UAV for augmenting wireless communication signal and GPS satellite signal connectivity to meet the machine wireless communication and satellite positioning requirements. (Wang at ¶[0008]).

Regarding claim 20, Guyette teaches a system for location determination of an agricultural event performed by an agricultural machine, the system comprising: the agricultural machine comprising: a global positioning system (GPS) (see abstract and at least ¶[0002]-[0009] and [0012]-[0021] regarding a GNSS); and a GPS augmentation system (see at least ¶[0007], [0015], [0017], [0020], [0023], and [0029] regarding an IMU for calculating vehicle path data).
Guyette fails to teach wherein the GPS augmentation system comprises an unmanned aerial vehicle (UAV) in communication with the agricultural machine, said UAV communicating its position to the agricultural machine to: supplement the location determined by the GPS; or be used in place of the GPS when the GPS is not available. However, Wang discloses a system for augmented communication and positioning using an unmanned aerial vehicle and teaches wherein the GPS augmentation system comprises an unmanned aerial vehicle (UAV) in communication with the agricultural machine (see at least ¶[0007]-[0008], [0018], [0021], [0024], [0027], and [0030] regarding an UAV to receive information on current machine position to ensure continuous, reliable connectivity for one or more machines), said UAV communicating its position to the agricultural machine to: supplement the location determined by the GPS; or be used in place of the GPS when the GPS is not available (see at least ¶[0007]-[0008], [0018], [0021], [0024], [0027], and [0030] regarding an UAV to receive information on current machine position to ensure (i.e. supplement) continuous, reliable connectivity for one or more machines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for positioning and heading of an agricultural vehicle of Guyette to provide wherein the GPS augmentation system comprises an unmanned aerial vehicle (UAV) in communication with the agricultural machine, said UAV communicating its position to the agricultural machine to: supplement the location determined by the GPS; or be used in place of the GPS when the GPS is not available, as taught by Wang, to provide an UAV for augmenting wireless communication signal and GPS satellite signal connectivity to meet the machine wireless communication and satellite positioning requirements. (Wang at ¶[0008]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dix et al. (US 10820508 B2) is pertinent because it is a system for operating an agricultural harvester may include a sensor assembly.
Bobye (US 10533856 B2) is pertinent because it is a navigation system that utilizes yaw rate constraint during inertial dead reckoning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666       

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666